Citation Nr: 1107817	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-24 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
that decision, the RO denied entitlement to service connection 
for a bilateral hearing loss disability and tinnitus.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was diagnosed with a bilateral hearing loss 
disability and tinnitus on a May 2007 VA-authorized audiological 
examination and April 2008 private audiological examination.  He 
indicated in his August 2006 claim form and during the 
examinations that he had experienced bilateral hearing loss and 
tinnitus since service.  While the Veteran's DD Form 214 
indicates that his military occupation specialty was similar to 
the civilian occupations of chefs/cooks, the DD Form 214 also 
indicates that he was awarded the combat action ribbon.  This 
indicates that the Veteran engaged in combat with the enemy, and 
his statements that he was exposed to loud noises from concussive 
weaponry are consistent with the circumstances of his service and 
warrant the conclusion that he suffered in-service noise 
exposure.

The private audiologist did not express and etiological opinion 
as to the Veteran's bilateral hearing loss disability and 
tinnitus.  The May 2007 VA-authorized examiner found that the 
tinnitus was likely due to the bilateral hearing loss disability.  
He also found that the bilateral hearing loss disability was not 
likely related to in-service noise exposure, because, "The VA 
indicated that there is no evidence of hearing loss or tinnitus 
or degradation of hearing during the Veteran's military service.  
The Veteran reported that hearing loss and tinnitus have been 
getting progressively worse, even though exposure to military 
noise ended more than 35 years ago."  

The May 2007 VA-authorized examination report is inadequate for 
several reasons.  First, as noted by the Veteran's 
representative, the examiner's statement that there was no 
evidence of hearing loss in service was not based on review of 
the claims file, but, rather, based on information provided by 
VA.  A review of the claims file reflects that there was no 
audiometric testing done at the time of separation.  Rather, 
there are only normal whispered voice test results on the April 
1971 separation examination report.  Moreover, the Veteran stated 
during the examination that his bilateral hearing loss had 
existed since service.  The examiner's failure to address the 
Veteran's lay statements, particularly where he had not reviewed 
the claims file and taken note of the lack of audiometric 
testing, rendered the examination inadequate.   See Dalton v. 
Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical 
examination inadequate where the examiner "impermissibly ignored 
the appellant's lay assertions that he had sustained a back 
injury during service"); see also Barr v. Nicholson, 21 Vet.App. 
303, 311 (2007) (finding an examination inadequate where the 
examiner failed to consider the Veteran's claims file containing 
assertions of continued symptomatology).  In addition, the 
absence of evidence of in-service hearing loss is not fatal to a 
claim for service connection for hearing loss.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, all of the 
evidence must be considered to determine whether a current 
hearing loss disability is related to service, regardless of 
whether hearing loss was noted in service.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).

Consequently, a new examination is required in which the examiner 
considers the Veteran's lay statements as to his hearing loss and 
tinnitus along with all of the other evidence.  The Board notes 
that the Veteran has indicated that he lives in Canada but would 
appear for a new VA examination somewhere else, i.e., in the 
United States.  The Board also notes that the Veteran has 
undergone several VA-authorized examinations in the Washington 
area.  The RO/AMC should contact the Veteran to schedule a new VA 
or VA-authorized examination at an agreed upon location.  If such 
an examination is not feasible or possible, an opinion should be 
obtained from an audiologist or other appropriate specialist to 
be preceded by review of the claims file.


Accordingly, the claims for entitlement to service connection for 
a bilateral hearing loss disability and tinnitus are REMANDED for 
the following action:

1.  Schedule the Veteran for a VA 
examination as to the etiology of his 
bilateral hearing loss disability and 
tinnitus.  All necessary tests should be 
conducted.

The claims file must be sent to the 
examiner for review.

The examiner should indicate whether it is 
as least as likely as not (50 percent 
probability or more) that the Veteran's 
bilateral hearing loss and/or tinnitus is 
related to his in-service noise exposure.  
The examiner should also indicate whether 
he or she agrees with the conclusion of the 
May 2007 VA-authorized examiner that the 
Veteran's tinnitus is related to his 
hearing loss disability.

A complete rationale should accompany any 
opinion provided.

The examiner is advised that the Veteran is 
competent to report symptoms that he is 
capable of observing, such as hearing loss 
and ringing in the ears, and these reports 
must be taken into account, along with the 
other evidence of record, in formulating 
the requested opinions.

2.  If an examination cannot be scheduled 
due to the Veteran's location, an 
audiologist or other appropriate specialist 
should be asked to review the claims file 
including the May 2007 VA-authorized 
examination report, and provide the 
opinions requested above consistent with 
the above instructions.
 
If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


